DETAILED ACTION
Claims 2-21 are currently pending and have been examined in this application.  This communication is the first action on the merits. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


No Prior Art rejection

Claims 2-21 overcome 35 U.S.C. 102/103 for the following reasons:  

Based on prior art search results, the prior art of record neither anticipates nor renders obvious the claimed subject matter, as a whole or taken in combination, and does not teach:

determining whether a change in a relative motion of a shadow gradient across a surface of the document as the document is rotated is consistent with a measured comparison to the first type of document under matching ambient lighting conditions; 


The closest prior art of record includes:

Calman (US 20120230577) provides a method and system for the recognition of financial documents using real-time video and object recognition analysis. 

Ethington (US 8688579) provides a platform that allows a user to deposit a check by taking an image of the check and electronically transmitting the image to the user’s bank after performing image analysis to enhance and approve the image quality associated with the check being submitted.

Nepomniachtchi (US 20130085935) provides a method for capturing and processing images of remittance coupons using a mobile device and obtaining data from the captured image which is used to set up or carry out payment to a bill that correspond to the remittance coupon, along with optimization and enhancement of the images in order to improve the initial quality of the captured image, using a shadow test, and provide a user with real time feedback.







Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Issued Patent(s)

Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-13 of U.S. Patent No. 10878274. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are taught by the intervening claims associated with patent (‘274).


Claim 1 (instant application).

‘274 teaches the following limitations: 

receiving, by one or more processors at a server system and from a camera of a client device, video stream data representing a document that is indicative of either a physical payment card or physical identification card which is used to authenticate a current online transaction; determining, by the one or more processors and based on the video stream data, that the document comprises a first type of document of a plurality of document types; assessing the document for verification criteria, including determining whether a change in a relative motion of a shadow gradient across a surface of the document as the document is rotated is consistent with a measured comparison to the first type of document under matching ambient lighting conditions; updating, by the one or more processors, an aggregate assessment score for the document based on the assessment of the document; determining, by the one or more processors, whether the aggregate assessment score satisfies a validity threshold; providing, by the one or more processors, an authentication message based on the aggregate assessment score satisfying the validity threshold, wherein: the authentication message indicates that the current online transaction cannot be authorized in response to determining that the aggregate assessment score does not satisfy the validity threshold; and the authentication message indicates that the current online transaction is authorized in response to determining that the aggregate assessment score does satisfy the validity threshold.

(‘274 – see Claim 1)

The other independent claims are rejected using similar rationale to the above mapping.  Claims dependent on the above are rejected using similar rationale by way of its dependency.

	



	Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement 

Claims 2-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The claims are either directed to a system or method, which is one of the statutory categories of invention.  (Step 1: YES).
The Examiner has identified method Claim 1 as the claim that represents the claimed invention for analysis and is similar to system Claims 12 & 17.  Claim 1 recites the limitations of (additional elements emphasized in bold and are considered to be parsed from the remaining abstract idea): 


receiving, by one or more processors at a server system and from a camera of a client device, video stream data representing a document that is indicative of either a physical payment card or physical identification card which is used to authenticate a current online transaction; determining, by the one or more processors and based on the video stream data, that the document comprises a first type of document of a plurality of document types; assessing the document for verification criteria, including determining whether a change in a relative motion of a shadow gradient across a surface of the document as the document is rotated is consistent with a measured comparison to the first type of document under matching ambient lighting conditions; updating, by the one or more processors, an aggregate assessment score for the , by the one or more processors, whether the aggregate assessment score satisfies a validity threshold; providing, by the one or more processors, an authentication message based on the aggregate assessment score satisfying the validity threshold, wherein: the authentication message indicates that the current online transaction cannot be authorized in response to determining that the aggregate assessment score does not satisfy the validity threshold; and the authentication message indicates that the current online transaction is authorized in response to determining that the aggregate assessment score does satisfy the validity threshold.



which is a process that, under its broadest reasonable interpretation, covers performance of the limitation(s) as a Certain method of organizing human activity (fundamental economic practice) of authenticating documents.  

If a claim limitation, under its broadest reasonable interpretation (BRI), covers performance of the limitation as a certain method of a fundamental economic practice, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  

Accordingly, the claim recites an abstract idea. (Step 2A-Prong 1: YES. The claims are abstract)
not indicative of integration into a practical application include:  (1) Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (MPEP 2106.05.f), (2) Adding insignificant extra-solution activity to the judicial exception (MPEP 2106.05.g), (3) Generally linking the use of the judicial exception to a particular technological environment or field of use (MPEP 2106.05.h).  The processor, server system, camera, device, and video stream in Claim 1 (as well as the memory, programs of Claim 12 & non-transitory CRM of Claim 17) are just using generic computer components.  The computer hardware is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts to no more than mere instructions to implement an abstract idea by adding the words “apply it” (or an equivalent) with the judicial exception.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore claim 1 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using computer hardware amounts to no more than mere instructions to implement an abstract idea by adding the words “apply it” (or an equivalent) with the judicial exception.  Mere instructions to implement an abstract idea on or with the use of generic computer components, cannot provide an inventive concept - rendering the claim patent ineligible. Thus claim 1 is not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  
The dependent claims further define the abstract idea that is present in their respective independent claims and hence are abstract for at least the reasons presented above.  The dependent claims do not include any additional elements (including Claim 9 – OCR – which is just a computer tool used to implement the abstract idea; Claim 11 & 16– surface reflectivity, hologram which are just representations of data) that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the dependent claims are directed to an abstract idea.  Thus, the aforementioned claims are not patent-eligible.
 
	


Conclusion
The prior art made of record, and not relied upon, considered pertinent to applicant' s disclosure or directed to the state of art is listed on the enclosed PTO-892.  
The following is a brief description for relevant prior art that was cited but not applied:	


Gorski (US 20140037183) provides systems and methods for recognizing information in financial documents using a mobile device. 


Agarwal (US 20120179609) provides a method for automatically analyzing and/or capturing an image of a deposit item for use in a deposit transaction.


	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDULMAJEED AZIZ whose telephone number is (571)270-5046. The examiner can normally be reached M-F 7-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on 571-270-3602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABDULMAJEED AZIZ/Primary Examiner, Art Unit 3695